DETAILED ACTION
This action is responsive to RCE filed on August 11, 2022. 
Claims 1, 7, 14 and 20 have been amended. Claims 6, 12, 19 and 25 have been previously canceled.
Claims 1-5, 7-11, 13-18 and 20-24 have been examined. Claims 1-5, 7-11, 13-18 and 20-24 (Renumbered to claims 1-21) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The rejection of claims 1-5, 7-11, 13-18 and 20-24 on the ground of nonstatutory double patenting is withdrawn in view of the Terminal Disclaimer filed on September 01, 2022.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 7, 14 and 20 (Renumbered to claims 1, 6, 12 and 17) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1, 7, 14 and 20:
    	“conduct an authentication of an update package in response to an update condition, wherein the authentication includes determining boot critical portions and non- boot critical portions of the update package, and    	apply the boot critical portions of the update package to the firmware if the authentication is successful, wherein the root of trust is to accelerate application of the update package to the firmware in response to the firmware being designated as boot critical firmware.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Smith, II et al. (US Pub. No. 2018/0004953) – Secure Industrial Control Platform; and Morishige et al. (US Pub. No. 2015/0235029) – Method of Preventing Computer Malfunction, Computer Program, and Computer. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Smith, II et al. (US Pub. No. 2018/0004953)  	Smith discloses that an overall chain-of-trust may be established for an industrial control system. Secure hardware may be provided, including a hardware security module coupled to or integrated with a processor of the industrial control system to provide a hardware root-of-trust. Similarly, secure firmware associated with a secure boot mechanism such that the processor executes a trusted operating system, wherein the secure boot mechanism includes one or more of a measured boot, a trusted boot, and a protected boot. Objects may be accessed via secure data storage, and data may be exchanged via secure communications in accordance with information stored in the hardware security model. However, Smith does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 7, 14 and 20.    

   	Morishige et al. (US Pub. No. 2015/0235029)  	Morishige discloses that the malfunction of a system caused by data managed by system firmware could be prevented. A firmware ROM 100 is provided with a code area, a default area, and variable areas. Data (CV) fundamental to pre-boot created by a UEFI are written to the variable area. Global variables (GV) defined by the UEFI and data (UV) created by an OS are written to the variable area. The variable area is a recording area capable of being write-locked in the firmware ROM. The UEFI write-locks the variable area after completion of the pre-boot. Thus, the rewriting of CV by the OS can be prevented. However, Morishige does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 7, 14 and 20.    

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192